Citation Nr: 1102688	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-32 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a bone graft 
harvested from the left iliac crest (other than the already 
service-connected surgical scarring).


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 2003.

This appeal is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  This case was before the Board in July 2008 when 
it was remanded for additional development.


REMAND

In its July 2008 Remand, the Board instructed the originating 
agency (in pertinent part) to arrange for the Veteran to be 
examined by an appropriate physician to provide an opinion as to 
whether there is a 50 percent or better probability that the 
degenerative joint disease of the left femur (noted in a May 2005 
VA examination report) is etiologically related to the Veteran's 
service.  The Board finds that this portion of the development 
was not accomplished in the February 2010 VA medical examination.

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  

Given that the February 2010 VA examination did not fully conform 
to the Board's remand instructions, and because the information 
sought is critical to the matter at hand, another remand is 
required.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the claimed 
disability since the Veteran's discharge from 
service.

2.  If it is unable to obtain a copy of any 
pertinent evidence identified by the Veteran, 
it should so inform the Veteran and request 
her to provide a copy of the outstanding 
evidence.

3.  Then, the Veteran should be afforded an 
examination by a physician with appropriate 
expertise to determine the nature and 
etiology of any currently present residuals 
of a bone graft harvested from the left iliac 
crest.  The claims folders or a copy of the 
pertinent material therein must be made 
available to and reviewed by the examiner.  
Any indicated studies, to include X-ray 
studies, should be performed.

Based upon the review of the claims folders 
and the examination results, the examiner 
should identify each currently present 
residual of the bone graft harvested from the 
left iliac crest.  

In particular, the examiner should express an 
opinion as to whether there is a 50 percent 
or better probability that the pain and 
limitation of motion of the Veteran's left 
hip are attributable to the bone graft 
harvested from her left iliac crest.  The 
examiner should also express an opinion as to 
whether there is a 50 percent or better 
probability that degenerative changes of the 
left femur are etiologically related to 
service.

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

4.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for service 
connection for residuals of a bone graft 
harvested from the left iliac crest (other 
than the already service-connected surgical 
scarring) based on a de novo review of the 
record.  If the benefit sought on appeal is 
not granted, a supplemental statement of the 
case should be issued, and the Veteran should 
be afforded the requisite opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence d 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


